DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 has been acknowledged and considered by the examiner.

Claim Interpretation
Regarding claims 3, 4, 6, 10, 11, 13, 17, 18, and 19 , the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2014/0201334 A1) in view of Bouazizi et al. (U.S. 2012/0151009 A1).
Regarding claims 1, 8 and 15, Wang discloses a method operative in a content delivery network (CDN) system configured to deliver adaptive streaming content, the method comprising:
analyzing a manifest (media presentation description, i.e. MPD) available to a content delivery node (i.e. source device) of the CDN system with respect to a particular content and media segment files stored in a database cache (i.e. memory) of the content delivery node (i.e. source device) (see Wang; paragraphs 0005, 0057, 0059 and 0062; Wang discloses a media presentation description, MPD, that describes various representations and other characteristics of media content, which comprises media components such as segments.  A source device stores the MPD and the segments so that they are accessible by a second device.  It can be determined that a second portion of segments is absent.  In other words, they may not be available in the source device.  Therefore, in order to determine that the segments are not available the segments would necessarily be analyzed.  Further, in order to store the segments a memory is necessarily used, see also paragraph 0043.  The examiner notes that the interpretation of the “manifest” as a MPD is supported by the applicant’s specification, see applicant's specification paragraph 0039);
determining that one or more segment files referenced by the manifest (media presentation description, i.e. MPD) are absent from the database cache (i.e. memory) (see Wang; paragraphs 0059, and 0062; Wang discloses a source device stores the MPD and the segments so that they are accessible by a second device.  It can be determined that a second portion of segments is absent.  In other words, they may not be available in the source device.  Further, in order to store the segments a memory is necessarily used, see also paragraph 0043);
responsive to the determining, applying one or more delivery rules (DASH scheme) associated with the content delivery node to determine representations of the absent media segment files that satisfy the one or more delivery rules (DASH scheme) (see Wang; paragraphs 0007, 0008, 0038, 0042 and 0062; Wang discloses in adaptive streaming, content may be selected based on network conditions.  The adaptive streaming may use a DASH scheme, i.e. “delivery rules”, which allows content to be streamed, i.e. delivered, in a high quality and switched to low quality based on the network conditions to continue streaming.  absent portions of segments belonging to other representations are determined.  Further, parsing the MPD using DASH allows for network conditions, such as minimum and maximum bandwidths, to be utilized when delivering the absent portions from the server.  In other words, the absent portions are streamed/delivered in high or low quality based on the DASH scheme, i.e. “delivery rules”, and the detected network conditions.  The examiner notes that this interpretation is supported by the applicant's specification stating that delivery rules are based on network conditions, see paragraphs 0006-0008), and
obtaining for the content delivery node (source device), from another content delivery node (i.e. another device, such as streaming node) of the CDN system, only the representations of the absent media segment files satisfying the one or more delivery rules (see Wang; paragraphs 0038, 0041, 0058, 0062; Wang discloses retrieving a second portion of the segments that may be absent from the source device from another device, such as streaming server). 
While Wang discloses determine representations of the absent segment files, as discussed above, and adaptively adjusting streaming with representations including different bit-rates (see Wang; paragraphs 0006, 0007, and 0043), Wang does not explicitly teach wherein the delivery rules are established based on historical delivery patterns of one or more adaptive bitrate (ABR) assets downloaded at the content delivery node.
In analogous art, Bouazizi discloses wherein the delivery rules are established based on historical delivery patterns (i.e. buffering events) of one or more adaptive bitrate (ABR) assets downloaded at the content delivery node (see Bouazizi; paragraphs 0022, 0024 and 0036; Bouazizi discloses reporting QoE metrics associated with streaming media and the MPD representations that include bitrates.  The media representation, i.e. delivery, data may be a structured collection of data including a sequence of periods and the associated MPD.  Each period may include one or more representations of media content that may differ with respect to video resolutions.  A large number of buffering events, i.e. “historical delivery patterns”, may indicate that the MPD may exceed the available bandwidth which informs the server to provide lower bitrate, thereby adapting to the streaming media for best performance).
One of ordinary skill in the art would have been motivated to combine Wang and Bouazizi because both disclose features of transmitting a MPD with representations of segments for streaming media, and as such are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined monitoring and reporting a bitrate metric as taught by Bouazizi with the system of Wang in order to provide the benefit of efficiency by allowing the system to adaptively adjust streaming, and modifying the bitrate based on monitored events.
Further, Wang discloses the additional limitations of claim 8, one or more processors and a persistent memory (see Wang; paragraph 0010; Wang discloses a processor and memory).
Further, Wang discloses the additional limitations of claim 15, a non-transitory computer readable medium having instructions stored thereon which, when executed by one or more processors of a content delivery network (CDN) (see Wang; paragraph 0070; Wang discloses a processor and computer readable media).
Regarding claims 4 and 11, Wang and Bouazizi disclose all the limitations of claims 1 and 8, as discussed above, and further Wang and Bouazizi clearly disclose wherein the act of obtaining the representations of the absent segment files satisfying the one or more delivery rules from another content delivery node comprises pulling the representations of the absent segments files from at least one of a national server node, a regional server node (i.e. content provider) or an edge server node (i.e. node in CDN) (see Wang; paragraphs 0032, 0034, 0038, 0043; Wang discloses the sink device may retrieve other segments from streaming servers, where the streaming servers may be part of the content provider, as such a regional server since it is the content provider, or another node in the CDN). (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “regional server node" and "edge server node" alternatives). 
Regarding claims 5 and 12, Wang and Bouazizi disclose all the limitations of claims 1 and 8 as discussed above, and further Wang and Bouazizi clearly disclose wherein the manifest comprises a master manifest (i.e. MPD) that includes one or more child manifests (i.e. MPD child elements), each referencing one or more representations of the particular content's video, audio and subtitle components (i.e. text) (see Wang; paragraphs 0005, 0046, 0048-0050 and Table 15; Wang discloses that the MPD includes representations of the segments that include video, audio and text, i.e. “subtitle”.  Further, the MPD has child elements under Resources.  The child elements are linked to the MPD and identify the representations.  Also, subtitles are able to be displayed).
Regarding claims 7, 14 and 20, Wang and Bouazizi disclose all the limitations of claims 1, 8 and 15, as discussed above, and further Wang and Bouazizi clearly disclose wherein the one or more delivery rules are retrieved from a management node (i.e. QoE metric server or manager) associated with the CDN system (see Bouazizi; paragraphs 0022, 0036 and 0077; Bouazizi discloses reporting QoE metrics associated with streaming media and monitoring historical delivery patterns, such as buffering events over time.  If the bitrate exceeds available bandwidth, the QoE metric server informs the streaming server or media content provider to provide lower bitrate encoded multimedia data for streaming.  Further, a QoE metric manager, i.e. “management node”, may be used to perform the various functionalities). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1, 8 and 15.

Claims 2, 3, 9, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2014/0201334 A1) in view of Bouazizi et al. (U.S. 2012/0151009 A1), as applied to claims 1, 8 and 15 above, and further in view of Gagliardi et al. (U.S. 2010/0306368 A1). 
Regarding claims 2, 9 and 16, Wang and Bouazizi disclose all the limitations of claims 1, 8 and 15 as discussed above, and further while Bouazizi discloses determining delivery rules according to historical delivery patterns (buffering events) of ABR assets (see Bouazizi; paragraphs 0022, 0024 and 0036), as discussed above, the combination of Wang and Bouazizi does not explicitly disclose wherein the historical delivery patterns corresponding to the content delivery node comprise aggregate statistical distributions of the one or more assets of various content files that are delivered from the content delivery node over a configurable time window to a plurality of subscribers in a service area served by the content delivery node.
In analogous art, Gagliardi discloses wherein the historical delivery patterns (completion of downloaded or streamed content) corresponding to the content delivery node (content provider) comprise aggregate statistical distributions (aggregate completion/geographical statistics of distribution of content from files) of the one or more assets (content, i.e. music, video, movie trailers, games, advertisements, etc.) of various content files that are delivered from the content delivery node (content provider) over a configurable time window (last 36 hours) to a plurality of subscribers (users receiving content) served by the content delivery node (content provider) (see Gagliardi; paragraphs 0026, 0103, 0121-0123, and Figures 10-12; Gagliardi discloses providing useful statistics about delivery data, such as completion percentage, geographic distribution, etc.  In particular, aggregate completion/geographical statistics, i.e. “aggregate statistical distributions” are provided on whether content from files at the content providers were fully downloaded or streamed by users.  A range for the aggregate statistics may be selected, such as, within the last 36 hours, i.e. “time window”.  The content may include music, movie trailers, ads, games, images etc., i.e. “assets”).
One of ordinary skill in the art would have been motivated to combine Wang, Bouazizi and Gagliardi because they all disclose features of transmitting streaming media, and as such are within the same environment.  Further, Bouazizi discloses reporting buffering events and QoE metrics, and Gagliardi’s completion statistics can improve the reporting by indicating what extent files were fully downloaded or streamed.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the feature of determining aggregate statistics for content delivery as taught by Gagliardi into the combined system of Wang and Bouazizi in order to provide the benefit of efficiency and improvement for content delivery reporting. 
Regarding claim 3, 10 and 17, Wang, Bouazizi and Gagliardi disclose all the limitations of claims 2, 9 and 16 as discussed above, and further Wang, Bouazizi and Gagliardi clearly disclose wherein the delivery rules for the content delivery node comprise at least one of a video delivery rule based on bitrates of video components downloaded from the content delivery node (see Bouazzi; paragraphs 0022, 0024 and 0036; Bouazizi discloses in accordance with a periodic QoE reporting interval the media representation, i.e. delivery, data may be a structured collection of data including a sequence of periods and associated MPD.  Each period may include one or more representations of media content that may differ with respect to video resolutions; and further Gagliardi is relied upon to teach "the aggregate statistical distributions of bit rates", see paragraphs 0121-0123 and Figures 10-13, Gagliardi discloses transfer rates over a period of time, i.e. last 36 hours), an audio delivery rule based on audio language tracks downloaded from the content delivery node, and a subtitle delivery rule based on subtitle language selections downloaded from the content delivery node (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “video delivery rule based on bit rates of video components downloaded…” alternative). 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 2 and 9.
Regarding claim 18, Wang, Bouazizi and Gagliardi disclose all the limitations of claim 16, as discussed above, and further Wang, Bouazizi and Gagliardi clearly disclose wherein the act of obtaining the representations of the absent segment files satisfying the one or more delivery rules from another content delivery node comprises pulling the representations of the absent segments files from at least one of a national server node, a regional server node (i.e. content provider) or an edge server node (i.e. node in CDN) (see Wang; paragraphs 0032, 0034, 0038, 0043; Wang discloses the sink device may retrieve other segments from streaming servers, where the streaming servers may be part of the content provider, as such a regional server since it is the content provider, or another node in the CDN). (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “regional server node" and "edge server node" alternatives).

Claims 6, 13 ad 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2014/0201334 A1) in view of Bouazizi et al. (U.S. 2012/0151009 A1), as applied to claims 1, 8 and 15 above, and further in view of Rieger et al. (U.S. 2009/0193485 A1).
Regarding claims 6, 13 and 19, Wang and Bouazizi disclose all the limitations of claims 1, 8 and 15, as discussed above.  While Bouazizi discloses analyzing the manifest (i.e. MPD) and adaptive bit rate (see Bouazizi; paragraphs 0024 and 0036; Bouazizi discloses the media representation data may be a structured collection of data including a sequence of periods and the associated MPD.  Each period may include one or more representations of media content that may differ with respect to bitrate, and monitoring the bitrate to not exceed available bandwidth), as discussed above, the combination of Wang and Bouazizi does not explicitly disclose determining that a defragmentation timer value is within a period of minimum network usage timeframe; and determining that the particular content's ABR package is within a popularity window.
In analogous art, Rieger discloses determining, prior to analyzing the manifest, that the particular content package is within at least one of a popularity window (i.e. pattern of request for content during a certain time of day, week, year) and a licensing window associated with the particular content at the content delivery node (see Rieger; paragraphs 0035 and 0036; Rieger discloses selecting an optimal bit rate for the content and predicting what content to be delivered based on a pattern of viewership, such as a pattern user requesting content during a certain time of day, week or year.  Further, the pattern can be based on user requesting based on popularity ratings) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “popularity window” alternative).
One of ordinary skill in the art would have been motivated to combine Wang, Bouazzi and Rieger because Bouazizi discloses monitoring the bitrate to not exceed available bandwidth, and Rieger would provide one way to predict if the current available bandwidth will be exceeded (see Rieger; paragraph 0177).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the feature of predictive delivery of content as taught by Rieger into the combined system of Wang and Bouazzi in order to provide the benefit of efficiency by controlling the bandwidth that would be used delivering the content. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamagishi et al. (U.S. 2014/0189772 A1) discloses a server that manages a CDN cache policy analyzes a MPD of content to be delivered.
Shaw et al. (U.S. 2013/0308919 A1) discloses determining buffer status information for playback of video content.
Middleton et al. (U.S. 2011/0055386 A1) discloses providing network analytics for a content delivery network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        05/30/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442